DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                
This office action is in response to the RCE filed on 10/05/2021.  Claims 1-3, 5-9, 11-15, 17-20 remain pending with claims 1, 2, 5, 6, 14 have been amended.                                

Claim Objections
Claim 18 is objected to because of the following informalities:  The claim 18 is depending on canceled claim 16.  Appropriate correction is required.                            

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but are moot because the arguments do not apply to any of the current rejection.                               

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nilolic et al (US 2014/0074325), hereafter as Nikolic, in view of Voros (US 2014/0049407), and further in view of Malcolm et al (USPN 4,397,555), hereafter as Malcolm.                             
RE claim 1, Nikolic discloses the invention substantially as claimed.                    
Nikolic discloses that a flight guidance panel for an aircraft (see sections [0002], [0012], [0013], [0023] and figure 1; i.e., flight control panel 14), the flight guidance panel comprising: a first user input portion, the first user input portion comprising a first panel selector that receives first panel selection inputs (see figure 1 and section [0023]; i.e., control devices 18, such as knobs, buttons, as well as touch sensors 20); a second user input portion, the second user input portion comprising a second panel selector that receives second panel selection inputs (see figure 1 and section [0023]; i.e., control devices 18, such as knobs, buttons, as well as touch sensors 20); a display disposed between the first user input portion and the second user input portion (see figures 1&2 and sections [0024], [0030], [0032], i.e., display system 22 or speed display window 36 positioned between speed knob 32 and IAS/MACH speed mode selection switch 34); and a controller configured for: generating a plurality of functional panels for presentation on the display, each of the plurality of functional panels associated with a respective flight parameters of the aircraft (see sections [0034], [0035]; i.e., the speed management module displayed on speed display window 36, and the direction management module displayed on direction display window 46); selecting one of the plurality of functional panels to be an active functional panel for editing with the first user input portion or the second user input portion, wherein the selecting is responsive to a panel (see sections [0034], [0035]; i.e., a speed management module is engaged by pushing speed knob/selection button 32; when speed knob/selection button 32 is pushed, the speed management module is synchronized to the current aircraft speed; as well as a direction management module is engaged by pushing the heading knob/selection button 42, thereby selecting Heading Select or Track 
However, Nikolic does not specifically disclose that the first user input portion disposed on a pilot’s side of the flight guidance panel; the second user input portion disposed on a co-pilot’s side of the flight guidance panel; and a controller configured for: selectively controlling, with input from at least one component of the first user input portion or input from at least one component of the second user input portion, the active functional panel to adjust the respective flight parameter of the aircraft that is associated with the active functional panel.                         
Voros teaches that an aircraft environment 100, such as a cockpit or flight deck, may include a pilot station 110, a co-pilot station 115, various instrument panels 130 (see figure 1 and section [0021]).  And the instrument panels 130 may provide and/or display information associated with most aircraft control systems, receive input from a pilot or co-pilot during operation of the aircraft, facilitate communication of data and voice calls between the flight crew and outside flight professionals (see section [0022]).  Controlling the first functional panel (see section [0022]; i.e., the instrument panels 130 to receive inputs from pilot or co-pilot during operation of the aircraft) and adjusting the first flight parameter such as state of the aircraft in response to a first input at the first user input portion (see figure 1 and sections [0022], [0024], [0028], [0035]; i.e., first input from sidestick controller 140 of pilot at pilot station 110) and in response to a first input at the second user input portion (see figure 1 and sections [0022], [0024], [0028], [0035]; i.e., first input from sidestick controller 145 of co-pilot at co-pilot station 115); and controlling the second functional panel (see section [0022]; i.e., the instrument panels 130 to receive inputs from pilot or co-pilot during operation of the aircraft) and adjusting the second flight parameter such as control and/or operation of the aircraft in response to a second input at the first user input portion (see figure 1 and sections [0022], [0024], [0028], [0035]; i.e., second input from sidestick controller 140 of pilot at pilot station 110) and in response to a second input at the second user 
Nikolic and Voros are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Nikolic by including the teachings from Voros in order to avoid and/or prevent system behaviors that might place the crew or the aircraft in danger.                      
Furthermore, Nikolic in view of Voros do not specifically disclose that wherein the second user input portion provides redundancy for the first user input portion.                      
From the same field of endeavor, Malcolm teaches that an instrument panel 20 for use by a pilot and co-pilot who will sit behind the respective controls 22 and 24.  The instruments to the left of the centre of the panel are generally duplicate to the right so that either one of the pilot and co-pilot can control the aircraft (see column 2 lines 60-68 and figure 1).  The motivation of Malcolm is that enabling either one of the pilot and co-pilot can control the aircraft due to the duplicate of the instruments to the pilot side and the co-pilot side (see column 2 lines 60-68 and figure 1).                        
Nikolic, Voros and Malcolm are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Nikolic in view of Voros by including the implementations from Malcolm in order to enable either one of the pilot and co-pilot can control the aircraft due to the duplicate of the instruments to the pilot side and the co-pilot side.                                        
RE claim 2, Nikolic in view of Voros and Malcolm disclose that wherein the at least one component of the first user input portion and the at least one component of the second user input 
RE claims 3 and 15, Nikolic in view of Voros and Malcolm disclose that wherein the knob includes an outer component and an inner component and the first user input portion and the second user input portion include a third button disposed on the knob, and wherein the controller is further configured to adjust flight parameter values at a first increment in response to rotation of the outer component and at a second increment in response to rotation of the inner component (see sections [0034], [0035], [003.6], [0037]).                                 
RE claims 5 and 17, Nikolic in view of Voros and Malcolm disclose that wherein the first panel selector is a touchscreen input portion, and wherein the controller is further configured to present, on the touchscreen input portion, a list of functional panels that includes the plurality of functional panels (see section [0028]).                       
RE claim 6, Nikolic in view of Voros and Malcolm disclose that wherein the controller is further configured for generating a selected panel indicator on at least one of the display, the first panel selector, and the second panel selector indicating whether one of the plurality of functional panels is selected for adjustment (see section [0031]).                    
RE claim 7, Nikolic in view of Voros and Malcolm disclose that wherein the controller is further configured for generating a multi-function panel on the display, wherein generating the multi-function panel includes generating non-flight parameter based information (see sections [0031], [0027], [0007], [0009]).                      
RE claim 8, Nikolic in view of Voros and Malcolm disclose that wherein the controller is further configured for generating the multi-function panel in a center of the display (see sections [0031], [0032]).                     

RE claims 11 and 18, Nikolic in view of Voros and Malcolm disclose that an eye tracking sensor, and wherein the controller is further configured for adjusting values based on an input from the eye tracking sensor and based on inputs at one of the firs user input portion and the second user input portion (see sections [0005, [0007], [0009], [0047]).                       
RE claims 12 and 19, Nikolic in view of Voros and Malcolm disclose that a proximity sensor, and wherein the controller is further configured for decluttering the display based on an input from the proximity sensor (see section [0028]; i.e., proximity sensor 20).                    
RE claim 14, Nikolic discloses the invention substantially as claimed.             
Nikolic discloses that a flight guidance panel for an aircraft (see figures 1&2 and sections [0023], [0032]; i.e., flight control panel 14), the flight guidance panel comprising: a first user input portion having a first panel selector that receives first panel selection inputs, a first button of the first user input portion, a second button of the first user input portion, and a knob of the first user input portion (see figure 2 and section [0033]; i.e., control panel 14, buttons 38, knob 32, etc., for example); a second user input portion having a second panel selector that receives second panel selector inputs, a first button of the second user input portion, a second button of the second user input portion, and a knob of the second user input portion (see figure 2 and section [0035]; i.e., control panel 14, buttons 42, 40, knob 48, etc., for example); and a display disposed between the first user input portion and the second user input portion and having dimensions sufficient to present a multi-function panel and four functional panels associated with flight parameters of the aircraft (see figure 2 and sections [0032], [0033], [0034], [0035], [0036], [0037]; i.e., four functional panels are speed section 24, direction section 26, vertical 
However, Nikolic does not specifically disclose that the first user input portion disposed on a pilot’s side of the flight guidance panel; the second user input portion disposed on a co-pilot’s side of the flight guidance panel; and a controller configured for selectively controlling the active functional panel, in response to input from at least one component of the first user input portion or input from at least one component of the second user input portion; and when the active functional panel is one of the four functional panels, adjusting a flight parameter value of the flight parameters based on input from at least one component of the first user input portion or input from at least one component of the second user input portion.                                     
Voros teaches that an aircraft environment 100, such as a cockpit or flight deck, may include a pilot station 110, a co-pilot station 115, various instrument panels 130 (see figure 1 and section [0021]).  And the instrument panels 130 may provide and/or display information associated with most aircraft control systems, receive input from a pilot or co-pilot during operation of the aircraft, facilitate communication of data and voice calls between the flight crew and outside flight professionals (see section [0022]).  A controller configured for adjusting a flight parameter value of the flight parameters based on a first input at the first user input portion and for adjusting the flight parameter value based on a second input at the second user input portion (see figure 1, 3A, 3B and sections [0022], [0037], 
Nikolic and Voros are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Nikolic by including the teachings from Voros in order to avoid and/or prevent system behaviors that might place the crew or the aircraft in danger.                      
Furthermore, Nikolic in view of Voros do not specifically disclose that wherein the second user input portion provides redundancy for the first user input portion.                      
From the same field of endeavor, Malcolm teaches that an instrument panel 20 for use by a pilot and co-pilot who will sit behind the respective controls 22 and 24.  The instruments to the left of the centre of the panel are generally duplicate to the right so that either one of the pilot and co-pilot can control the aircraft (see column 2 lines 60-68 and figure 1).  The motivation of Malcolm is that enabling either one of the pilot and co-pilot can control the aircraft due to the duplicate of the instruments to the pilot side and the co-pilot side (see column 2 lines 60-68 and figure 1).                        
Nikolic, Voros and Malcolm are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Nikolic in view of Voros by including the implementations from Malcolm in 
RE claims 13 and 20, Nikolic in view of Voros and Malcolm disclose that wherein the display is composed of single touch capable screen configured to present the four functional panels and the multi-function panel in a single row (see sections [0028], [0032] and figure 2).                          

Conclusion
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 517-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 



                                                                                         /FRED TZENG/                                                                                         Primary Examiner, Art Unit 2625                                                                                                               

FFT
November 05, 2021